Citation Nr: 0621237	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  98-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971 
and from August 1971 to July 1975.  He also served on active 
duty for training with the South Carolina National Guard from 
June 9 to June 23, 1990.

This case comes before the Board of Veterans' Appeals (Board) 
following a December 2005 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a November 2004 decision of the Board denying 
entitlement to service connection for a back condition, and, 
in so doing, remanded the case to the Board for further 
action consistent with a December 2005 Joint Motion for 
Partial Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A December 2005 Joint Motion for Remand found that the Board 
failed to satisfy its duty to assist pursuant to 38 U.S.C.A. 
§ 5103A.  Specifically, the Joint Motion stated that evidence 
indicated the veteran was receiving Social Security benefits, 
and that these records may contain pertinent evidence 
relating to the veteran's claim.  Therefore, the RO must 
obtain these records.

Medical evidence indicates the veteran has been receiving 
treatment at the Columbia, South Carolina VA Medical Center.  
Ongoing medical records from that facility and associated 
clinics should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, during the pendency of this appeal the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As remand is required for other reasons, 
corrective VCAA notice can be provided, that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, and 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
condition since November 2000.  After 
securing the necessary release, the RO 
should obtain these records.  In addition, 
the RO should obtain VA treatment records 
since that date from the Columbia, South 
Carolina VA Medical Center and associated 
clinics.

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the remaining issues on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


